DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6-8, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,246,708 (Thornton) in view of US 2010/0195689 (Ariga) and applicant admitted prior art (APA).
	For claim 8, Thornton teaches a Light Detection and Ranging (LIDAR) emitter (fig. 2 and 3), comprising: 
a plurality of laser diodes  arranged in an array on a surface of a substrate (fig. 2 and 3, laser 52 on substrate 54, col. 6, l. 30-31, col. 9, l. 53-57, x-y matrix), wherein the laser diodes respectively comprise: 
a semiconductor structure comprising an n-type layer (fig. 2, 58, col. 7, l. 15-16), an active region (fig. 2, 60, 62, 64, col. 7, l. 26-38), and a p-type layer (fig. 2, 68, col. 7, l. 55-56); and
 first and second contacts electrically connected to the n-type and p-type layers, respectively (fig. 2, 56 and 70, col. 6, l. 35-37 and col. 7, l. 61-63); and 
a plurality of driver transistors (fig. 2 and 3, 110, col. 9, l. 53-56, cell 138 is one of many and each cell will have a driver transistor), wherein respective subsets of the plurality of laser diodes (in Thornton a respective subset is defined by the cell 138) are electrically connected in series with respective driver transistors of the plurality of driver transistors (fig. 3, transistor 110 is connected in series with laser diode 52), and wherein the respective driver transistors are configured to control operation of the respective subsets of the plurality of laser diodes independent of one another (col. 9, l. 62- col. 10, l. 20).
Thornton does not teach one of the n-type and p-type layers comprising a lasing aperture having an optical axis oriented perpendicular to a surface of the active region between the n-type and p-type layers; and the first and second contacts are smaller than the lasing aperture in at least one dimension in plan view. 
However, Ariga teaches one of the n-type and p-type layers comprising a lasing aperture having an optical axis oriented perpendicular to a surface of the active region between the n-type and p-type layers (fig. 1, 7) in order to control the injection region ([0028]); and the first and second contacts formed on n-type mirror and p-type (fig. 1, 10 and 9) in order to reduce resistance and capacitance ([0033]).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to use the aperture and contact configuration of Ariga in the device of Thornton in order to control the injection region and reduce resistance and capacitance.
Ariga suggests the first and second contacts (fig.  1 and 2, labels 9 and 10) are smaller than the lasing aperture (aperture defined by electrode 9) in at least one dimension in plan view (horizontal direction in fig.1, vertical direction and fig. 2). Ariga further teaches reducing the electric capacitance in order to improve high speed response ([0012]).  The examiner took official notice in the previous office action that it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. The applicant did not traverse the assertion, and it is, therefore, now considered admitted prior art. See MPEP 2144.03 C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal dimensions of the first and second contacts including dimensions such that, the first and second contacts are smaller than the lasing aperture in at least one dimension in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 2, as discussed in the rejection of claim 8 above, the examiner took official notice in the previous office action that it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. The applicant did not traverse the assertion, and it is, therefore, now considered admitted prior art. See MPEP 2144.03 C. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal contact area of the first and second contacts in plan view including dimensions such that, the first and second contacts are smaller than an aperture area of the lasing aperture area in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 6, Ariga further teaches the substrate comprises electrically insulating and/or thermally conducting characteristics, and wherein the laser diodes are free of electrical connections through the substrate (fig. 1, 1, [0027] and [0033]).
For claim 7, Thornton further teaches the n- type and p-type layers comprise first and second Bragg reflector layers (fig. 2, 58 and 68, col. 6, l. 48-50 and col. 7, l. 51-56), respectively, and wherein the laser diodes comprise a vertical cavity surface emitting laser (VCSEL) (col. 6, l.30-31).
For claim 14, Thornton teaches a method of fabricating a Light Detection and Ranging (LIDAR) emitter (fig. 2 and 3), the method comprising: 
providing a plurality of laser diodes arranged in an array on a surface of a substrate (fig. 2 and 3, laser 52 on substrate 54, col. 6, l. 30-31, col. 9, l. 53-57, x-y matrix), wherein the laser diodes respectively comprise: a semiconductor structure comprising an n-type layer (fig. 2, 58, col. 7, l. 15-16), an active region (fig. 2, 60, 62, 64, col. 7, l. 26-38), and a p-type layer from a native substrate thereof (fig. 2, 68, col. 7, l. 55-56); and 
first and second contacts electrically connected to the n-type and p-type layers, respectively (fig. 2, 56 and 70, col. 6, l. 35-37 and col. 7, l. 61-63); and
providing a plurality of driver transistors (fig. 2 and 3, 110, col. 9, l. 53-56, cell 138 is one of many and each cell will have a driver transistor), wherein respective subsets of the plurality of laser diodes (in Thornton a respective subset is defined by the cell 138) are electrically connected in series with respective driver transistors of the plurality of driver transistors (fig. 3, transistor 110 is connected in series with laser diode 52), and wherein the respective driver transistors are configured to control operation of the respective subsets of the plurality of laser diodes independent of one another (col. 9, l. 62- col. 10, l. 20).
Thornton does not teach one of the n-type and p-type layers comprising a lasing aperture having an optical axis oriented perpendicular to a surface of the active region between the n-type and p-type layers; and the first and second contacts are smaller than the lasing aperture in at least one dimension in plan view. 
However, Ariga teaches one of the n-type and p-type layers comprising a lasing aperture having an optical axis oriented perpendicular to a surface of the active region between the n-type and p-type layers (fig. 1, 7) in order to control the injection region ([0028]); and the first and second contacts formed on n-type mirror and p-type (fig. 1, 10 and 9) in order to reduce resistance and capacitance ([0033]).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to use the aperture and contact configuration of Ariga in the device of Thornton in order to control the injection region and reduce resistance and capacitance.
Ariga suggests the first and second contacts (fig.  1 and 2, labels 9 and 10) are smaller than the lasing aperture (aperture defined by electrode 9) in at least one dimension in plan view (horizontal direction in fig.1, vertical direction and fig. 2). Ariga further teaches reducing the electric capacitance in order to improve high speed response ([0012]).  The examiner took official notice in the previous office action that it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. The applicant did not traverse the assertion, and it is, therefore, now considered admitted prior art. See MPEP 2144.03 C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal dimensions of the first and second contacts including dimensions such that, the first and second contacts are smaller than the lasing aperture in at least one dimension in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 15, as discussed in the rejection of claim 14 above, the examiner took official notice in the previous office action that it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. The applicant did not traverse the assertion, and it is, therefore, now considered admitted prior art. See MPEP 2144.03 C. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal contact area of the first and second contacts in plan view including dimensions such that, the first and second contacts are smaller than an aperture area of the lasing aperture area in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 18, Ariga further teaches the substrate comprises electrically insulating and/or thermally conducting characteristics, and wherein the laser diodes are free of electrical connections through the substrate (fig. 1, 1, [0027] and [0033]).
For claim 20, Thornton further teaches the n- type and p-type layers comprise first and second Bragg reflector layers (fig. 2, 58 and 68, col. 6, l. 48-50 and col. 7, l. 51-56), respectively, and wherein the laser diodes comprise a vertical cavity surface emitting laser (VCSEL) (col. 6, l.30-31).

Claims 3, 9, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6, 246,708 (Thornton) in view of US 2010/0195689 (Ariga) and applicant admitted prior art (APA) and further in view of “Compliant, Heterogeneously Integrated GaAs Micro-VCSELs towards Wearable and Implantable Integrated Optoelectronics Platforms” (Kang: submitted by applicant 2/26/2021).
For claims 3 and 16, the previous combination does not teach the laser diode is free of wire bond pads that are electrically connected to the first and second contacts. However, Kang teaches wherein the laser diode is free of wire bond pads that are electrically connected to the first and second contacts (n-contacts and p-contacts [fig. 1] are connected to n-metal contacts and p-metal contacts, [fig. 4] with no wire bond pads). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical connections with no wire bond pads of Kang as a simple substitution for the connections of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative connection with the advantage that it does not require wire bonds.  See MPEP 2143 I.B.
For claim 9, Thornton teaches the first and second contacts of each the laser diodes comprise anode and cathode contacts, respectively (fig. 2, 56 and 70). Thornton does not teach electrically conductive thin-film interconnects that electrically connect the anode and cathode contacts of the respective subsets of the plurality of laser diodes. However, Kang teaches electrically conductive thin-film interconnects that electrically connect the anode and cathode contacts of the respective subsets of the plurality of laser diodes in order to provide a drive current to the laser (fig. 4a, vcsels are connected by the interconnects labeled and p-metal contact and n-metal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical connections of Kang as a simple substitution for the connections of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative connection with the advantage that it does not require wire bonds.  See MPEP 2143 I.B.
For claim 13, the previous combination does not teach the plurality of laser diodes are free of a native surface. However, Kang teaches a plurality of laser diodes where the plurality of laser diodes are free of a native surface (fig. 1a, undercut etching) in order to place VCSELs on non-native substrates such as flexible plastics for laser displays (abstract). It would have been obvious to one of ordinary before the effective filing date of the claimed invention to use a laser free of a native substrate as taught by Kang in the device of the previous combination in order to place VCSELs on non-native substrates such as flexible plastics.
For claim 19, Thornton teaches the first and second contacts of each the laser diodes comprise anode and cathode contacts, respectively (fig. 2, 56 and 70). Thornton does not teach forming electrically conductive thin-film interconnects on the substrate that electrically connect the anode and cathode contacts of adjacent ones of the laser diodes on the surface of the substrate. However, Kang teaches forming electrically conductive thin-film interconnects on the substrate that electrically connect the anode and cathode contacts of adjacent ones of the laser diodes on the surface of the substrate in order to provide a drive current to the laser (fig. 4a, vcsels are connected by the interconnects labeled and p-metal contact and n-metal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical connections of Kang as a simple substitution for the connections of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative connection with the advantage that it does not require wire bonds.  See MPEP 2143 I.B.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6, 246,708 (Thornton) in view of US 2010/0195689 (Ariga) and applicant admitted prior art (APA) and further in view of US 9,484,495 (Padullaparthi).
For claim 4, the previous combination does not teach a lateral conduction layer comprising a surface including the semiconductor structure thereon, wherein the lateral conduction layer is distinct from the n-type and p-type layers, and wherein one of the first and second contacts is on the surface of the lateral conduction layer adjacent the semiconductor structure and outside of the n-type and p-type layers. 
However, Padullaparthi teaches a VCSEL with a lateral conduction layer (fig. 1B, 101) comprising a surface (fig. 1B, top of 101) including a semiconductor structure thereon (fig. 1B, 102-105), wherein the lateral conduction layer is distinct from the n-type and p-type layers (fig. 1B, 102 and 105), and wherein one of the first and second contacts is on the surface of the lateral conduction layer adjacent the semiconductor structure and outside of the n-type and p-type layers (fig. 1B, contact layer 109). Contact layers have the well-known benefit of reducing contact resistance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lateral conduction layer such as the one taught by Padullaparthi in the device of the previous combination in order to reduce contact resistance.
For claim 17, the previous combination does not teach forming the semiconductor structure on a surface of a lateral conduction layer, wherein the lateral conduction layer is distinct from the n-type and p-type layers, and wherein one of the first and second contacts is on the surface of the lateral conduction layer adjacent the semiconductor structure and outside of the n-type and p-type layers.
However, Padullaparthi teaches forming a VCSEL semiconductor structure (fig. 1B, 102-105) on a surface of a lateral conduction layer (fig. 1B, 101), wherein the lateral conduction layer (101) is distinct from the n-type and p-type layers (fig. 1B, 102 and 105), and wherein one of the first and second contacts is on the surface of the lateral conduction layer adjacent the semiconductor structure and outside of the n-type and p-type layers (fig. 1B, contact layer 109). Contact layers have the well-known benefit of reducing contact resistance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the semiconductor structure of the previous combination of a lateral conduction layer such as the one taught by Padullaparthi in order to reduce contact resistance.
Claims 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6, 246,708 (Thornton) in view of US 2010/0195689 (Ariga) and applicant admitted prior art (APA) and further in view of US 2012/0293625 (Schneider).
For claims 11 and 21, Thornton teaches the respective subsets of the plurality of laser diodes define rows or columns of the array (col. 9, l. 53-61). The combination does not teach the respective driver transistors are configured to operate the rows or columns at different output power levels. However, Schneider teaches operating different emitters at different power levels in order to compensate for intensity drop at borders of an image ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive transistors of the previous combination to operate the rows or columns at different output power levels as taught by Schneider in order to compensate for intensity drop at borders of an image.
For claim 12 and 22, the previous combination does not teach a concentration of the plurality of laser diodes at a first portion of the array is less than a concentration of the plurality of laser diodes at a second portion of the array. However, Schneider does teach a concentration of the plurality of laser diodes at a first portion of the array is less than a concentration of the plurality of laser diodes at a second portion of the array (fig. 2) in order to create an irregular illumination pattern (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Schneider’s differing concentration of laser diodes in the device of the previous combination in order to  create an irregular illumination pattern.
Response to Arguments
Applicant’s arguments with respect to claims 8 and 14 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Carter/Primary Examiner, Art Unit 2828